Carroll, J.
On April 9, 1918, the defendant Shute purchased from the defendant Lovejoy the property described in the plaintiff’s bill for the sum of $6,000, which was found to be a fair price. The plaintiff claims the sale was void for the reason that *399he was the real owner, although the title stood in the name of Lovejoy.
It was found by a judge of the Superior Court that in 1912, at the request of the plaintiff, Lovejoy took the legal title to the property in question in order to protect it from Verne’s creditors and gave him an agreement in writing to convey the property, subject to a mortgage of $3,100, to Verne or his nominee when requested by him; that in 1917 Verne secured a second mortgage on the premises and Lovejoy signed a note which was to be paid in monthly instalments of $50 each; that Verne paid none of the instalments and Lovejoy informed him that he must find a purchaser or he would sell the property himself; that to this Verne assented; and Lovejoy finally sold the property to the defendant Shute.
On the facts found, the real estate involved in this proceeding was conveyed to Lovejoy in order to protect it from Verne’s creditors. This was a fraudulent transaction; and the plaintiff was not entitled to ask for relief from his own fraud. It is firmly established in law and in equity that the court will not aid either party to an illegal transaction where property has been conveyed for the illegal and fraudulent purpose of placing it beyond the reach of the grantor’s creditors. After the agreement has been fully executed, the grantor cannot invoke the aid of the court to set the conveyance aside. See Duane v. Merchants Legal Stamp Co. 231 Mass. 113, and cases cited; Lawton v. Estes, 167 Mass. 181. The law “will not recognize a right of action founded on the illegal contract, in favor of either party against the other. . . . Equity follows the rule of law and will not interfere for the benefit of one such party against a particeps criminis.” Downey v. Charles S. Gove Co. 201 Mass. 251, 252. As the plaintiff was a party to the fraud he cannot be relieved from its consequences.
It is unnecessary to consider the other defences to the plaintiff’s bill.

Decree dismissing the hill affirmed, with costs.